Citation Nr: 0943246	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-36 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1976 to May 1976 
and from June 1978 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus.  In his 
August 2005 claim, he requested an examination to determine 
whether the ringing in his ears was related to either his 
service-connected hearing loss or noise exposure during 
service.

The RO requested a VA audiological examination in January 
2006.  It specifically requested an opinion regarding whether 
the Veteran's claimed tinnitus was related to either in-
service noise exposure or to his service-connected hearing 
loss.  

The Veteran was afforded a VA examination in February 2006.  
With regard to the Veteran's reported history, the examiner 
noted that onset of tinnitus was one year previously.  He 
declined to provide an opinion on the etiology of the 
Veteran's tinnitus because the claims file was not provided 
for his review.  Upon review of the claims file in May 2006, 
the examiner again noted that onset of tinnitus was one year 
previously.  He opined that tinnitus was not at least as 
likely as not related to the Veteran's service.  He based 
this opinion in part on the idea that onset had been within 
the previous year, approximately 15 years following discharge 
from service.  He did not provide an opinion regarding 
whether tinnitus was related to the Veteran's service-
connected hearing loss disability.

In his June 2006 notice of disagreement, the Veteran stated 
that the ringing in his ears began in service, when he worked 
in the motor pool.  He indicated that it had become much 
worse in the previous year, to the point where it interfered 
with everything.  He noted that he had explained that to the 
examiner, but that that the examiner must have misunderstood.

In a December 2006 statement, the Veteran's representative 
argued that the examination report and opinion were 
inadequate because they did not respond to the question of 
whether the Veteran's claimed tinnitus is related to his 
service-connected hearing loss disability.  He also noted 
that the Veteran had in fact reported onset of tinnitus in 
service.  

The Board notes that the Veteran is competent to describe 
tinnitus and its associated symptoms, to include onset of 
symptoms.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In light of the arguments of the Veteran and his 
representative, the Board finds that additional examination 
and opinion are warranted.  See Barr at 311 (once VA 
undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination for the purpose 
of obtaining an opinion as to whether 
tinnitus is etiologically related to his 
active service, or is secondary to his 
service-connected bilateral hearing loss 
disability.  If possible, the examination 
should be conducted by an audiologist 
other than the individual who conducted 
the February 2006 examination.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed. 

Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
tinnitus is related to any disease or 
injury in service, or to his service-
connected bilateral hearing loss 
disability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


